—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 8, 1995, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
Defendant pleaded guilty to murder in the second degree in satisfaction of a seven-count indictment charging him with murder in the second degree (three counts), rape in the first degree (two counts) and sexual abuse in the first degree (two counts). The charges stem from allegations that defendant raped and murdered a four-year-old girl in the Village of Johnson City, Broome County, and then dumped her body in a field. The plea was entered prior to County Court’s resolution of any pretrial motions and with the express understanding that he would be sentenced to a prison term of 25 years to life. Having entered the plea, defendant was sentenced as agreed.
Defense counsel urges that there are no nonfrivolous issues that can be raised on appeal and seeks to be relieved from representing defendant. Upon our review of the record and defense counsel’s brief, we agree. In our view, defendant knowingly, voluntarily and intelligently pleaded guilty. Accordingly, the judgment is affirmed and defense counsel’s application to be relieved as counsel is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
To the extent that defendant argues in his pro se submission to this Court that his plea was involuntary, we note that, having failed to move to withdraw his plea or vacate the judgment of conviction in County Court, defendant may not now challenge the sufficiency of his plea (see, People v Sloan, 228 AD2d 976, lv denied 88 NY2d 994), which, in any event, we find to have been entered into voluntarily. Moreover, having voluntarily entered into the guilty plea, defendant has waived appellate review of his remaining pro se contentions (see, People v Fernandez, 67 NY2d 686, 688; People v Mattison, 182 AD2d 917, 918, lv denied 80 NY2d 896).
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.